Title: To George Washington from John Hancock, 21 May 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philada May 21t 1776

As I imagine this will meet you on the Road to this Place, I wave making any Mention of public Matters, except that it is the Wish of Congress, you would if consistent with the Good of the Service order one Battalion from New York to be posted at Amboy in the Jerseys agreable to the enclosed Resolve.
Genl Gates arrived this Morning, soon after which I was honored with your Favour by Post which I laid before Congress; and as they expect you so soon here, I imagine they will defer consulting Genl Gates & wait your Arrival.
Your Favour of the 20th Inst. I received this Morning, & cannot help expressing the very great Pleasure it would afford both Mrs Hancock & myself to have the Happiness of accommodating you during your Stay in this City. As the House I live in is large and roomy, it will be entirely in your Power to live in that Manner you should wish. Mrs Washington may be retired as she pleases while under Inocculation, & Mrs Hancock will esteem it an Honour to have Mrs Washington inocculated in her House; and as I am informed Mr Randolph has not any Lady about his House to take the necessary Care of Mrs Washington, I flatter myself she will be as well attended in my Family. In short, Sir, I must take the Freedom to repeat my Wish that you would be pleased to condescend to dwell under my Roof. I assure you, Sir, I will do all in my Power to render your Stay agreeable, & my House shall be entirely at your Disposal. I must however submit this to your Determination, & only add that you will peculiarly gratify Mrs H. and myself in affording me an opportunity of convincing you of this Truth, That I am with every Sentiment of Regard for you & your Connections & with much Esteem Dear Sir your faithful and most obedt hble Se[rvan]t

John Hancock


Fessenden complaing for the Want of Money I have advanced him sixteen Dollars, which you will please to order him to account for.

